Title: To Benjamin Franklin from Jacques Besse, 5 December 1784
From: Besse, Jacques
To: Franklin, Benjamin


				
					Monsieur,
					A Kehl ce 5 Xbre. 1784.
				
				Depuis que la crainte de vous fatiguer par mes Lettres m’a empêché de continuer à vous écrire, j’ai pris le parti de me procurer indirectement de vos nouvelles, et j’apprends aujourd’hui que vous n’êtes pas Loin de votre retour pour l’amérique; si l’on m’a dit vrai, Monsieur, et que vous ayez besoin d’un typographe Selon toute la force du terme, j’ose de nouveau vous offrir mes Services. Depuis trois ans que Je Suis à Kehl, j’ai fait usage de mon goût pour la gravure des poinçons et pour la fonte des caractères, et je Suis parvenu a bien ajuster les moules, à en fabriquer autant qu’on en a besoin, j’ai même gravé la grosse & la petite musique de fournier à un point de perfection les connoisseurs Confondent mes caracteres avec ceux de fournier sans pouvoir les reconnoître. J’ai gravé aussi des Lettres sur ligne, pour le Systême de musique de Rousseau qui ont été mis a côté de ceux de Baskerville & auxquelles on a trouvé bien peu de différence. J’occupe la place d’un graveur qui avoit été envoyé de londres & de plus j’ai soin de tous les moules de la fonderie pour les ajuster; Je vous envoie le chiffre de M de Beaumarchais comme un échantillon de ma gravure, avec quatre vers que J’ai mis au dessous, ne pouvant vous donner une idée plus complette de mon Savoir faire en ce genre, étant trop éloigné de vous & Si quelque connoisseur vous dit que J’ai gravé ce chiffre en cuivre pour en faire une matrice en plomb. Je vous enverrai le poinçon en acier ou la matrice en Cuivre. J’ai l’honneur de vous prier

d’agreér avec indulgence l’hommage de ma plus haute estime & des Sentimens respectueux avec lequel J’ose me dire Monsieur Votre très humble & tres obéissant sr.
				
					
						Besse
					
				
				
					P.S. le premier correcteur de cette imprimerie est un de mes bons amis, Je lui ai Souvent entendu dire qu’il voudroit vivre parmi ses frères les Quakers, s’il pouvoit vous être utile J’aurais un vrai plaisir de l’engager à me Suivre.
					Mon adresse est a Monsieur [Chairfai?], poste restante, à Strasbourg, pour remettre à M. Besse, graveur de la Société-littéraire-typographique de Kehl à Strasbourg. Les fievres désolent les habitans de cette ville. voilà mon excuse, pour quitter ici. Je vous prie de me garder le Secret si vous n’avez pas besoin de moi.
				
			 
				Addressed: A Monsieur / Monsieur Francklin / ambassadeur & Plenipotentiaire / des affaires de l’amérique en / son hôtel / a Passy.
			